AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                            Page I of I



                                   UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                                        JUDGMENT IN A CRIMINAL CASE
                               v.                                                   (For Offenses Committed On or After November I, 1987)


                    Marcelo Calate-Espinoza                                         Case Number: 2: 19-mj-8770

                                                                                    William R Burgener
                                                                                    Defendant's Attorney

REGISTRATION NO. 84043298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                          ~--~----~----------~~-~-~-~~
 D was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                  Nature of Offense                                                                   Count Number(s)
8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                         1

 D The defendant has been found not guilty on count(s)
                                                                             -------~~-----~--~-

 D Count(s)                                                                         dismissed on the motion of the United States.
                  -~~-------~~~--~~



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              IZI TIME SERVED                                  D __________ days

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                           charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Tuesda , March 19, 2019
                                                                             ate of Imposition of Sentence


                                                                                                                                                                         ·1
                                                                                                                                                                           i
                                                                             0 ORABLE RUTH B       EZ MONTENEGRO
                                                                              ITED STATES MAGISTRATE JUDGE                                                               ·~
                                    c;,      u:c
                                       t ';..,._ ,)k ' " l~ I L·OUfH                                                                                                     :'I
                              SOlJHlt~'Nc.-",::)lf- ·r     FCALIFORNIA                                                                                                    :~
                                                                                                                                                                           I
                              BY                                   DEPUTY                                                                                                 )
                                                                                                                                                                         .:I
Clerk's Office Copy                                                                                                             2:19-mj-8770                             '·1
                                                                                                                                                                         ;.i'


                                                                                                                                                          ~'--
                                                                                                                                                                 j
                                                                                                                                                                 .
                                                                                                                                                                     '
